DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 12, 2022 has been entered. Claims 1-15, 17, 18, and 25-27 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on April 12, 2022.

Response to Arguments
Applicant’s arguments, see pages 5-14, filed April 12, 2022, with respect to the rejections of claims 1-15, 17, 18, and 25-27 under 35 USC § 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.
In regards to independent claim 1, the Dolgov reference was previously cited as it discloses modeling a vehicle's view of its environment (see abstract). The Harbach reference was previously cited as it discloses systems and methods for providing various types of information to a vehicle driver…such information is presented to the driver as an augmented reality environment such that the driver can “see through” objects that may be occluding the driver's vision (see abstract).



A. Independent Claim 1
In regards to the applicants arguments on page 6 with respect to item (i) which states that the Dolgov and Harbach references do not disclose the limitation “predicting blind areas along a predicted driving route, wherein the predicted blind areas are determined to have potentially diminished sensor visibility”, the Examiner respectfully disagrees. In regards to Dolgov, the reference at paragraph [0063] discloses next, the individual models of all the sensors may be aggregated to compute a comprehensive three-dimensional (3D) model of what areas the sensors are currently able to observe. This comprehensive model may be a binary map simply indicating areas where the vehicle can detect objects versus areas where the vehicle's sensors cannot detect objects. The aggregating of different models regarding the map on areas around a vehicle (which would implicitly be driving on a road or route see paragraph [0070] for further support of this interpretation) relates the concept of “predicting” this information as further support can be found from the proceeding step and/or paragraph [0062] which discusses that this initial modeling of individual sensors may also include leveraging information about the current state of the weather and adjusting the shape and or probability information for each individual sensor model in real time thus indicating predictive data is used for generated the model. Paragraph [0067] simply brings the concepts together by disclosing that this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots, thus being predicted blind areas determined to have potentially diminished sensor visibility as understood from the various confidence percentages as disclosed in the preceding paragraph [0066] for additional support.
	In regards to the applicants arguments on page 7 with respect to item (ii) that the Dolgov and Harbach references do not disclose the limitation “displaying an augmented reality (AR) visualization of the blind areas using an AR display device”, the Examiner respectfully disagrees. Dolgov was cited at paragraph [0031] for teaching that a computer 110 having an electronic display 142 can display information regarding the 3D modelling discussed above. Next, paragraph [0057] discloses in order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model of how each of the vehicle's different sensors are currently able to see observing the vehicle's environment and thus this is the output of the sensor modelling discussed previously which has been interpreted as displaying a visualization of the vehicle sensor’s blind areas on a display device. Furthermore, even for argument sake with respect to the Dolgov reference not explicitly using AR technology, the 3D modelling being visualized could be interpreted as an AR visualization given that the concepts would be analogous with respect to providing a rendered output in more than 2 dimensions. However, the Harbach reference was previously cited as it more explicitly disclosed the concept of providing AR visualization on an AR device in the context of vehicle blind spot prevention for a driver which is the same intended result of the applicant’s claimed invention. Paragraph [0036] teaches use of a display generator 28 configured to: (1) collect information from one or more information sources 24; (2) generate virtual design elements based on the collected information; and (3) present the augmented reality environment or portions thereof to the vehicle driver via at least one of the one or more displays 32. As will be described in more detail below, the virtual design elements can include target objects, such as people, animals, posts, building structure, etc., as well as portions of the environment occluded by the host vehicle, thus interpreted as providing information about the vehicle surroundings via AR on AR capable displays 32.

B. Independent Claim 17	
In regards to independent claim 17, this claim recites limitations similar in scope to that of claim 1, and therefore remains rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

C. Independent Claim 27	
In regards to the applicants arguments on page 9 with respect to item (i) that the Dolgov and Harbach references do not disclose the limitation “receiving a predicted driving route, sensor ranges of sensors on a vehicle, and sensor field-of-view (FOV) data” and “determining whether minimum sensor visibility requirements are met along the predicted driving route”, the Examiner respectfully disagrees. In regards to Dolgov the reference at paragraph [0057] discloses in order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment. This may include, for example, what areas the sensors are able to see if the sensor's field of view were completely unobstructed by objects, rather than what objects and features the sensors are currently seeing. These models may be based on each individual sensor's field of view given that sensor's location and orientation relative the vehicle. As discussed above the concept of modelling using probability information is interpreted as the “predicting” concept as the analysis of the vehicles environment and field of view would implicitly relate to the vehicle driving on a road or route (see paragraph [0070] for further support of this interpretation). In regards to the determining of the minimum sensor visibility requirements, Dolgov discusses in paragraph [0070] the combined model and map may be used by the computer 110 to make driving decisions thereby improving safety. “For example, the computer may cause the vehicle to slow down if its sensing range is diminished (e.g., driving in fog), reposition the vehicle to get a better view of the world, avoid certain types of risky maneuvers (e.g., passing using the oncoming-traffic lanes) if the computer not confident enough that the sensors are detecting enough of the environment”. The decision making of the computer as to whether to maneuver or not based on the combined model and map which details occlusions and blindspots for the moving vehicle is interpreted as determining whether minimum sensor visibility requirements are met along the predicted driving route. The claim terminology “minimum” doesn’t limit the claim by a specific value, range, or condition for determining what the minimum is, and thus the vehicle simply making these adjustments to maneuver or not is be interpreted as required functions based on the diminished sensing range meeting a given amount or not. (see further paragraph [0066]) which discusses the different sensor confidence values in given regions of the vehicle’s environment)
In regards to the applicants arguments on page 10 with respect to item (ii) that the Dolgov and Harbach references do not disclose the limitation “predicting blind areas along a predicted driving route, wherein the predicted blind areas are determined to have potentially diminished sensor visibility”, the Examiner respectfully disagrees. As discussed above in regards to Dolgov, the reference at paragraph [0063] discloses next, the individual models of all the sensors may be aggregated to compute a comprehensive three-dimensional (3D) model of what areas the sensors are currently able to observe. This comprehensive model may be a binary map simply indicating areas where the vehicle can detect objects versus areas where the vehicle's sensors cannot detect objects. The aggregating of different models regarding the map on areas around a vehicle (which would implicitly be driving on a road or route see paragraph [0070] for further support of this interpretation) relates the concept of “predicting” this information as further support can be found from the proceeding step and/or paragraph [0062] which discusses that this initial modeling of individual sensors may also include leveraging information about the current state of the weather and adjusting the shape and or probability information for each individual sensor model in real time thus indicating predictive data is used for generated the model. Paragraph [0067] simply brings the concepts together by disclosing that this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots, thus being predicted blind areas determined to have potentially diminished sensor visibility as understood from the various confidence percentages as disclosed in the preceding paragraph [0066] for additional support.
In regards to the applicants arguments on page 11 with respect to item (iii) that the Dolgov and Harbach references do not disclose the limitation “displaying an augmented reality (AR) visualization of the blind areas using an AR display device”, the Examiner respectfully disagrees. As discussed above, Dolgov was cited at paragraph [0031] for teaching that a computer 110 having an electronic display 142 can display information regarding the 3D modelling discussed above. Next, paragraph [0057] discloses in order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model of how each of the vehicle's different sensors are currently able to see observing the vehicle's environment and thus this is the output of the sensor modelling discussed previously which has been interpreted as displaying a visualization of the vehicle sensor’s blind areas on a display device. Furthermore, even for argument sake with respect to the Dolgov reference not explicitly using AR technology, the 3D modelling being visualized could be interpreted as an AR visualization given that the concepts would be analogous with respect to providing a rendered output in more than 2 dimensions. However, the Harbach reference was previously cited as it more explicitly disclosed the concept of providing AR visualization on an AR device in the context of vehicle blind spot prevention for a driver which is the same intended result of the applicant’s claimed invention. Paragraph [0036] teaches use of a display generator 28 configured to: (1) collect information from one or more information sources 24; (2) generate virtual design elements based on the collected information; and (3) present the augmented reality environment or portions thereof to the vehicle driver via at least one of the one or more displays 32. As will be described in more detail below, the virtual design elements can include target objects, such as people, animals, posts, building structure, etc., as well as portions of the environment occluded by the host vehicle, thus interpreted as providing information about the vehicle surroundings via AR on AR capable displays 32.



D. Dependent Claims 2-15, 18, 25, and 26
In regards to dependent claims 2-15, 18, 25, and 26, and applicant’s arguments regarding items (i)-(ii), these claims depend from the rejected base claims 1 and 17, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13, 15, 17, 18, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0214255 A1, hereinafter referenced “Dolgov”) in view of Harbach (US 2019/0325659 A1, hereinafter referenced “Harbach”).

In regards to claim 1. (previously presented) Dolgov discloses a method (Dolgov, Abstract) comprising: receiving sensor ranges of sensors on a vehicle and sensor field- of-view (FOV) data (Dolgov, paragraph [0057]; Reference discloses in order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment. This may include, for example, what areas the sensors are able to see if the sensor's field of view were completely unobstructed by objects, rather than what objects and features the sensors are currently seeing. These models may be based on each individual sensor's field of view given that sensor's location and orientation relative the vehicle. This information may be pre-determined, for example using a general calibration step, before determining each of the individual sensor models. Sense’s ability to see around vehicle and field of view information for generating 3D model interpreted as receiving sensor ranges of sensors on a vehicle and sensor field- of-view (FOV) data); 
-predicting blind areas along a predicted driving route, wherein the predicted blind areas are determined to have potentially diminished sensor visibility (Dolgov, paragraphs [0063] and [0067]; Reference at paragraph [0063] discloses the individual sensor models may include probabilistic data which describes the confidence of detecting objects at various points or areas within a given sensor field….For example, one model may have a higher confidence of detecting objects in the middle of a sensor field or within some distance of the sensor and a lower confidence at the outer edges of that sensor field. Paragraph [0067] discloses This combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. For example, using the current location of the vehicle, as determined from the vehicle's geographic position component, the computer 110 may identify a relevant portion of the detailed map information 136 and combine this information with the combined model. The result of this combination or adjustment may be a model of the vehicle's environment annotated with information describing whether various portions of the environment are occupied, unoccupied, or unobserved (cannot be detected by the sensors). The occupied/free data might come from a combination of real-time sensor data (e.g., model the sensor occlusions from a truck. The use of real time data such as vehicle geographic position with probabilistic data regarding determined varying confidence levels for each sensor to determine models that indicate blindspots is interpreted as the prediction of blind areas along a route based on potentially diminished sensor visibility); 
-and displaying an Dolgov, paragraphs [0031] and [0057]; Reference at paragraph [0031] describes the computer 110 having an electronic display 142 for displaying info as paragraph [0057] discloses In order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment (interpreted as displaying a visualization of the vehicle sensor’s blind areas)).  
Dolgov does not explicitly disclose but Harbach teaches
-augmented reality (AR) (visualization) / AR (display) (Harbach, paragraph [0036]; Reference discloses the display generator 28 is configured to: (1) collect information from one or more information sources 24; (2) generate virtual design elements based on the collected information; and (3) present the augmented reality environment or portions thereof to the vehicle driver via at least one of the one or more displays 32. As will be described in more detail below, the virtual design elements can include target objects, such as people, animals, posts, building structure, etc., as well as portions of the environment occluded by the host vehicle (interpreted as providing information about the vehicle surroundings via AR on AR capable displays 32)) 
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

In regards to claim 2. (original) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-wherein the vehicle is a partially-autonomous vehicle with at least one of a manual mode or a driver assist mode (Dolgov, paragraph [0032]; Reference discloses computer 110 may be an autonomous driving computing system incorporated into vehicle 101. FIG. 2 depicts an exemplary design of the interior of an autonomous vehicle. The vehicle may also have various user input devices, such as gear shifter 220, touch screen 217, or button inputs 219, for activating or deactivating one or more autonomous driving modes).  

In regards to claim 3. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-wherein the vehicle is a fully-autonomous vehicle (Dolgov, paragraph [0033]; Reference discloses when engaged, computer 110 may control some or all of these functions of vehicle 101 and thus be fully or merely partially autonomous).  

In regards to claim 4. (original) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-further comprising: receiving map data (Dolgov, paragraph [0047]; Reference discloses returning to FIG. 1, data 134 may include detailed map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information); 
-and updating the blind areas, wherein updating the blind areas comprises comparing the received map data with local dynamic map data (Dolgov, paragraph [0051]; Reference discloses the detailed map information may also be encoded with information regarding the probability of detecting objects in various areas. Map information 600 of FIG. 600 is an example of such map information. For example, instead of the vehicle's sensors having to see wall 572 and the vehicle's computer recognize this feature as a “wall,” the map may note that wall 572 is opaque to the laser or radar, and thus, the map information 600 may include an area 610 associated with an annotation indicating that the probability of detecting something behind the wall 572 (or on the opposite side of the wall as the vehicle's sensors) is zero. Updating the current map with annotation based on map information indicating low probability of detecting an object by the vehicle sensor is interpreted as the updating the blind areas comprises comparing the received map data with local dynamic map data).  

In regards to claim 5. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-further comprising: receiving blind area information from a second vehicle (Dolgov, paragraphs [0037] and [0067]; Reference at [0037] discloses the vehicle may also include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. Paragraph [0067] discloses this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. Thus the ability to detect objects such as another vehicle and computing sensor occlusions and blindspots provides the function of receiving blind area info regarding a second vehicle); 
-and determining that the second vehicle is in a blind area of the predicted blind areas based on the blind area information (Dolgov, paragraphs [0037] and [0067]; Reference at [0037] discloses the vehicle may also include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. Paragraph [0067] discloses this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. Thus the ability to detect objects such as another vehicle and computing sensor occlusions and blindspots provides the function of determining blind area info regarding a second vehicle).  

In regards to claim 6. (previously presented) Dolgov in view of Harbach teach the method of claim 5.
Dolgov further discloses
-further comprising: responsive to determining that the second vehicle is in the blind area of the predicted blind areas, displaying an indication that  the second vehicle is in the blind area (Harbach, paragraph [0045]; Reference discloses if a start event occurs at block 602, the method 600 proceeds to block 604, where the display generator 28 begins collecting information from the one or more information sources 24 indicative of one or more events occurring in one or more of the sensing zones 50, 52, 54, 56, and 58. Next, at block 606, the display generator 28 renders one or more virtual design elements 80 (interpreted as indication of object in blind area) representative of occluded objects located in one or more of the sensing zones for subsequent display…the virtual design elements 80 can include, for example, a general outline of the occluding structure, such as the trailer (interpreted as second vehicle in blind area), and any target objects that may be occluded thereby).  

In regards to claim 7. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-further comprising: identifying blind area reduction techniques (Dolgov, paragraph [0069]; Reference discloses the computer 110 does not have to reconstruct the geometry of the environment based on sensor data, as the vehicle's computer already has an expectation of what should and shouldn't be seen in the environment. Another advantage of using a prior map is that the system can reason about blind spots and occlusions at longer range (before the relevant objects come into sensing range) The reasoning about blindspot at a farther distance away for taking the appropriate maneuver actions (see paragraph [0070]) is interpreted as the identifying blind area reduction techniques); 
-and responsive to identifying blind area reduction techniques, moving the vehicle from a first position to a second position (Dolgov, paragraph [0070]; Reference the combined model and map may be used by the computer 110 to make driving decisions thereby improving safety. For example, the computer may cause the vehicle to slow down if its sensing range is diminished (e.g., driving in fog), reposition the vehicle to get a better view of the world. The repositioning of the vehicle based on the map info and modeling which provides blindspots and occlusions interpreted as responsive to identifying blind area reduction techniques, moving the vehicle from a first position to a second position).  
  
In regards to claim 8. (previously presented) Dolgov in view of Harbach teach the method of claim 7.
Dolgov further discloses
-wherein the blind area reduction techniques comprise at least one of repositioning the vehicle or adjusting an orientation of one of the sensors (Dolgov, paragraph [0070]; Reference the combined model and map may be used by the computer 110 to make driving decisions thereby improving safety. For example, the computer may cause the vehicle to slow down if its sensing range is diminished (e.g., driving in fog), reposition the vehicle to get a better view of the world. The repositioning of the vehicle based on the map info and modeling which provides blindspots and occlusions interpreted as blind area reduction techniques regarding repositioning the vehicle moving the vehicle from a first position to a second position).

In regards to claim 9. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-wherein predicting blind areas comprises determining visibility areas at a plurality of locations along the predicted driving route (Dolgov, paragraph [0061]; Reference discloses the models with probabilistic data may include very detailed information about the size and shape of objects that are likely to be detected at particular locations within the models. For example, the probabilistic data may describe an area where the sensor is 60% likely to see another vehicle, 20% to see a small non-metallic object, etc.).  

In regards to claim 10. (original) Dolgov in view of Harbach teach the method of claim 9.
Dolgov further discloses
-wherein determining visibility areas comprises simulating sensor visibility at the plurality of locations along the predicted driving route using three-dimensional (3D) map data (Dolgov, paragraphs [0061] and [0063]; Reference at [0061] discloses the models with probabilistic data may include very detailed information about the size and shape of objects that are likely to be detected at particular locations within the models. For example, the probabilistic data may describe an area where the sensor is 60% likely to see another vehicle, 20% to see a small non-metallic object, etc. Paragraph [0063] discloses the individual models of all the sensors may be aggregated to compute a comprehensive three-dimensional (3D) model of what areas the sensors are currently able to observe. This comprehensive model may be a binary map simply indicating areas where the vehicle can detect objects versus areas where the vehicle's sensors cannot detect objects.).  

In regards to claim 11. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-wherein predicting blind areas comprises continually estimating locations of blind areas based on a plurality of sensor readings (Dolgov, paragraphs [0046] and [0067]; Reference at paragraph [0046] discloses many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time.  Paragraph [0067] discloses this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects).  

In regards to claim 12. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-further comprising: tracking an orientation of the vehicle, wherein predicting blind areas is based on the orientation of the vehicle (Dolgov, paragraph [0067]; Reference discloses this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. For example, using the current location of the vehicle, as determined from the vehicle's geographic position component (interpreted as determined vehicle orientation), the computer 110 may identify a relevant portion of the detailed map information 136 and combine this information with the combined model).  

In regards to claim 13. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov does not disclose but Harbach teaches
-wherein displaying the AR visualization of the blind areas comprises projecting the AR visualization using an in-vehicle augmented reality projection system to display the AR visualization (Harbach, paragraphs [0039] and [0040]; Reference at [0039] discloses the augmented reality rendering module 66 can interpret various types of information and employ various augmented reality rendering engines for generating the augmented reality environment. In one embodiment, the module 62 can convert radar, lidar, and/or thermal imaging into virtual design elements that graphically represent a scene, an image, or objects therein that are hidden or occluded from view of the driver. Paragraph [0040] discloses as illustrated in FIG. 4, the display generator 28 further includes a display module 72. The display module 72 implements logic for causing the virtual design elements generated by the augmented reality rendering module 78 to be presented to the display 32 for display. In some embodiments, the display module 72 is further configured to present the virtual design elements together with the real images for display).  
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

In regards to claim 15. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov does not disclose but Harbach teaches
-wherein displaying the AR visualization of the blind areas comprises displaying an outline of areas on a map indicating the blind areas (Harbach, paragraph [0045]; Reference discloses the display generator 28 begins collecting information from the one or more information sources 24 indicative of one or more events occurring in one or more of the sensing zones 50, 52, 54, 56, and 58. Next, at block 606, the display generator 28 renders one or more virtual design elements 80 representative of occluded objects located in one or more of the sensing zones for subsequent display. In one embodiment, the virtual design elements 80 are rendered based on the driver's view point. In some embodiments, the virtual design elements 80 can include, for example, a general outline of the occluding structure, such as the trailer, and any target objects that may be occluded thereby).  
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

16. (canceled).  

In regards to claim 17. (previously presented) Dolgov discloses an apparatus (Dolgov, Abstract) comprising: 
-a processor (Dolgov, Fig. 1; Processor 120); 
-and a non-transitory computer-readable medium storing instructions that are operative, when executed by the processor (Dolgov, paragraph [0008]), to cause the apparatus to: receive sensor ranges of sensors on a vehicle and sensor field-of-view (FOV) data (Dolgov, paragraph [0057]; Reference discloses in order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment. This may include, for example, what areas the sensors are able to see if the sensor's field of view were completely unobstructed by objects, rather than what objects and features the sensors are currently seeing. These models may be based on each individual sensor's field of view given that sensor's location and orientation relative the vehicle. This information may be pre-determined, for example using a general calibration step, before determining each of the individual sensor models. Sense’s ability to see around vehicle and field of view information for generating 3D model interpreted as receiving sensor ranges of sensors on a vehicle and sensor field- of-view (FOV) data);  
-predict blind areas along a predicted driving route, wherein the predicted blind areas are determined to have potentially diminished sensor visibility (Dolgov, paragraphs [0063] and [0067]; Reference at paragraph [0063] discloses the individual sensor models may include probabilistic data which describes the confidence of detecting objects at various points or areas within a given sensor field….For example, one model may have a higher confidence of detecting objects in the middle of a sensor field or within some distance of the sensor and a lower confidence at the outer edges of that sensor field. Paragraph [0067] discloses This combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. For example, using the current location of the vehicle, as determined from the vehicle's geographic position component, the computer 110 may identify a relevant portion of the detailed map information 136 and combine this information with the combined model. The result of this combination or adjustment may be a model of the vehicle's environment annotated with information describing whether various portions of the environment are occupied, unoccupied, or unobserved (cannot be detected by the sensors). The occupied/free data might come from a combination of real-time sensor data (e.g., model the sensor occlusions from a truck. The use of real time data such as vehicle geographic position with probabilistic data regarding determined varying confidence levels for each sensor to determine models that indicate blindspots is interpreted as the prediction of blind areas along a route based on potentially diminished sensor visibility);  
-and display Dolgov, paragraphs [0031] and [0057]; Reference at paragraph [0031] describes the computer 110 having an electronic display 142 for displaying info as paragraph [0057] discloses In order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment (interpreted as displaying a visualization of the vehicle sensor’s blind areas)). 
Dolgov does not explicitly disclose but Harbach teaches
-augmented reality (AR) (visualization) / AR (display) (Harbach, paragraph [0036]; Reference discloses the display generator 28 is configured to: (1) collect information from one or more information sources 24; (2) generate virtual design elements based on the collected information; and (3) present the augmented reality environment or portions thereof to the vehicle driver via at least one of the one or more displays 32. As will be described in more detail below, the virtual design elements can include target objects, such as people, animals, posts, building structure, etc., as well as portions of the environment occluded by the host vehicle (interpreted as providing information about the vehicle surroundings via AR on AR capable displays 32)) 
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

In regards to claim 18. (previously presented) Dolgov in view of Harbach teach the apparatus of claim 17.
Dolgov further discloses
-further comprising: a set of sensors (Dolgov, paragraph [0041]; Reference discloses each sensor may be associated with a particular sensor field in which the sensor may be used to detect objects); 
-and the Dolgov, paragraph [0031]; Reference discloses an electronic display 142 (e.g., a monitor having a screen, a small LCD touch-screen or any other electrical device that is operable to display information)).  
Dolgov does not explicitly disclose but Harbach teaches
-AR (display) (Harbach, paragraph [0036]; Reference discloses the display generator 28 is configured to: (1) collect information from one or more information sources 24; (2) generate virtual design elements based on the collected information; and (3) present the augmented reality environment or portions thereof to the vehicle driver via at least one of the one or more displays 32 (interpreted as AR capable display)) 
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

19-24. (canceled).  

In regards to claim 25. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov further discloses
-wherein blind areas with potentially diminished sensor visibility comprises regions in which the sensors on the vehicle are unable to detect potential hazards (Dolgov, paragraphs [0063] and [0067]; Reference at paragraph [0063] discloses the individual sensor models may include probabilistic data which describes the confidence of detecting objects at various points or areas within a given sensor field….For example, one model may have a higher confidence of detecting objects in the middle of a sensor field or within some distance of the sensor and a lower confidence at the outer edges of that sensor field. Paragraph [0067] discloses this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. For example, using the current location of the vehicle, as determined from the vehicle's geographic position component, the computer 110 may identify a relevant portion of the detailed map information 136 and combine this information with the combined model. The result of this combination or adjustment may be a model of the vehicle's environment annotated with information describing whether various portions of the environment are occupied, unoccupied, or unobserved (cannot be detected by the sensors).  

In regards to claim 26. (previously presented) Dolgov in view of Harbach teach the method of claim 5.
Dolgov further discloses
-wherein blind area information comprises position and orientation of one or more of the predicted blind areas (Dolgov, paragraphs [0063] and [0067]; Reference at paragraph [0063] discloses the individual sensor models may include probabilistic data which describes the confidence of detecting objects at various points or areas within a given sensor field….For example, one model may have a higher confidence of detecting objects in the middle of a sensor field or within some distance of the sensor and a lower confidence at the outer edges of that sensor field. Paragraph [0067] discloses this combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. For example, using the current location of the vehicle, as determined from the vehicle's geographic position component, the computer 110 may identify a relevant portion of the detailed map information 136 and combine this information with the combined model. The result of this combination or adjustment may be a model of the vehicle's environment annotated with information describing whether various portions of the environment are occupied, unoccupied, or unobserved (cannot be detected by the sensors). Position and location data used for the model to provided occlusions and blindspot in given regions regarding detailed map info interpreted as wherein blind area information comprises position and orientation of one or more of the predicted blind areas).  

In regards to claim 27. (previously presented) Dolgov discloses a method (Dolgov, Abstract) comprising: 
-receiving a predicted driving route, sensor ranges of sensors on a vehicle, and sensor field-of-view (FOV) data (Dolgov, paragraph [0057]; Reference discloses in order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment. This may include, for example, what areas the sensors are able to see if the sensor's field of view were completely unobstructed by objects, rather than what objects and features the sensors are currently seeing. These models may be based on each individual sensor's field of view given that sensor's location and orientation relative the vehicle. This information may be pre-determined, for example using a general calibration step, before determining each of the individual sensor models. Sense’s ability to see around vehicle and field of view information for generating 3D model interpreted as receiving sensor ranges of sensors on a vehicle and sensor field- of-view (FOV) data); 
-determining whether minimum sensor visibility requirements are met along the predicted driving route (Dolgov, paragraph [0070]; Reference discloses the combined model and map may be used by the computer 110 to make driving decisions thereby improving safety. For example, the computer may cause the vehicle to slow down if its sensing range is diminished (e.g., driving in fog), reposition the vehicle to get a better view of the world, avoid certain types of risky maneuvers (e.g., passing using the oncoming-traffic lanes) if the computer not confident enough that the sensors are detecting enough of the environment. The decision making of the computer as to whether to maneuver or not based on the combined model and map which details occlusions and blindspots for the moving vehicle is interpreted as determining whether minimum sensor visibility requirements are met along the predicted driving route); 
-predicting blind areas along the predicted driving route, wherein the predicted blind areas are determined to have potentially diminished sensor visibility (Dolgov, paragraphs [0063] and [0067]; Reference at paragraph [0063] discloses the individual sensor models may include probabilistic data which describes the confidence of detecting objects at various points or areas within a given sensor field….For example, one model may have a higher confidence of detecting objects in the middle of a sensor field or within some distance of the sensor and a lower confidence at the outer edges of that sensor field. Paragraph [0067] discloses This combined model for a plurality of sensors may also be combined with the detailed map information 136 to compute sensor occlusions and blind spots. As noted above, the detailed map information 136 may be encoded with the probability of detecting objects. For example, using the current location of the vehicle, as determined from the vehicle's geographic position component, the computer 110 may identify a relevant portion of the detailed map information 136 and combine this information with the combined model. The result of this combination or adjustment may be a model of the vehicle's environment annotated with information describing whether various portions of the environment are occupied, unoccupied, or unobserved (cannot be detected by the sensors). The occupied/free data might come from a combination of real-time sensor data (e.g., model the sensor occlusions from a truck. The use of real time data such as vehicle geographic position with probabilistic data regarding determined varying confidence levels for each sensor to determine models that indicate blindspots is interpreted as the prediction of blind areas along a route based on potentially diminished sensor visibility);
-and displaying an Dolgov, paragraphs [0031] and [0057]; Reference at paragraph [0031] describes the computer 110 having an electronic display 142 for displaying info as paragraph [0057] discloses In order to determine the vehicle's sensor limitations and adjust the vehicle's behavior, the computer 110 may generate a 3D model how each of the vehicle's different sensors are currently able to see observing the vehicle's environment (interpreted as displaying a visualization of the vehicle sensor’s blind areas)). 
Dolgov does not explicitly disclose but Harbach teaches
-augmented reality (AR) (visualization) / AR (display) (Harbach, paragraph [0036]; Reference discloses the display generator 28 is configured to: (1) collect information from one or more information sources 24; (2) generate virtual design elements based on the collected information; and (3) present the augmented reality environment or portions thereof to the vehicle driver via at least one of the one or more displays 32. As will be described in more detail below, the virtual design elements can include target objects, such as people, animals, posts, building structure, etc., as well as portions of the environment occluded by the host vehicle (interpreted as providing information about the vehicle surroundings via AR on AR capable displays 32)) 
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0214255 A1) in view of Harbach (US 2019/0325659 A1) as applied to claim 1 above, and further in view of Hamelink (WO 2014/130049 A1, hereinafter referenced “Hamelink”)
In regards to claim 14. (previously presented) Dolgov in view of Harbach teach the method of claim 1.
Dolgov and Harbach does not disclose but Hamelink teaches
-wherein displaying the AR visualization of the blind areas comprises overlaying highlighting on a map indicating the blind areas (Hamelink, paragraphs [0020] and [0054]; Reference at [0020] discloses the systems and methods described herein may be used to augment a traditional rear-view mirror display with supplemental visual information or replace the traditional rear-view mirror entirely ( e.g., with an electronic display screen). The supplemental information may include images, object outlines, computer-generated graphics, text, and other types of visual information. In some embodiments, the supplemental information includes images which are typically obstructed from view in traditional rear-view displays. Paragraph [0054] discloses image processing module 158 may highlight or suppress one or more features of image 600. Highlighting a feature may include outlining the feature, flashing the feature, increasing a brightness or intensity of the feature, altering a color of the feature, increasing a size of the feature, or otherwise drawing attention to the highlighted feature. The image 600 an reflect obstructed features (see para. [0053]) thus interpreted as displaying an AR image of blind areas where highlighting can be provided on the image or map).  
Dolgov and Harbach are combinable because they are in the same field of endeavor regarding vehicle blindspot detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov to include the AR blindspot display features of Harbach in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.
Dolgov and Hamelink are also combinable because they are in the same field of endeavor regarding vehicle blindspot display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle sensor blindspot limitation features of Dolgov, in view of the AR blindspot display features of Harbach, to include the AR rear-view display features of Hamelink in order to provide the user with a vehicle system that allows for modeling a vehicle's view of its environment in consideration of sensor range limitations for improved maneuvering of the vehicle as taught by Dolgov while incorporating the AR blindspot display features of Harbach to allow for AR presentation of various types of vehicle surroundings information such as outlines and other virtual design elements. Further incorporating the AR rear-view display features of Hamelink allows for use of AR rear-view display images in which features can be highlighted or suppressed to increase driver awareness and safety applicable to vehicle display systems such as those taught in Dolgov.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619